            Case 3:17-cv-01336-MO         Document 62       Filed 09/11/20     Page 1 of 2




James P. Keenley (pro hac vice CA State Bar No. 253106)
Email: jkeenley@bkkllp.com
BOLT KEENLEY KIM LLP
2855 Telegraph Ave., Suite 517
Berkeley, California 94705
Phone: (510) 225-0696
Fax: (510) 225-1095

Megan E. Glor (OSB No. 930178)
Email: megan@meganglor.com
Megan E. Glor, Attorneys at Law, P.C.
621 SW Morrison, Suite 900
Portland, OR 97205
Phone: (503) 223-7400
Fax: (503) 227-2530

Attorneys for Plaintiff

                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON


Debra Herrman,                                  )       Case No.: 3:17-cv-01336-MO
                                                )
                Plaintiff,                      )       NOTICE REGARDING PLAINTIFF’S
                                                )       SUPPLEMENTAL BRIEF IN SUPPORT OF
v.                                              )       MOTION FOR ENTRY OF FORM OF
                                                )       JUDGMENT AND AWARD OF
Lifemap Assurance Company,                      )       ATTORNEY’S FEES
                                                )
                Defendant.                      )
                                                )
                                                )
                                                )


TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
       Please take notice that the issue concerning Defendant’s misdirection of tax withholdings
from the proceeds of the judgment Plaintiff obtained that was raised in Plaintiff’s supplemental brief



CASE NO. 3:17-cv-01336                              1                             NOTICE RE PLAINTIFF’S
                                                                       SUPPLEMENTAL BRIEF IN SUPPORT OF
                                                                            MOTION FOR ATTORNEY’S FEES
            Case 3:17-cv-01336-MO         Document 62        Filed 09/11/20     Page 2 of 2




regarding attorney’s fees (ECF No. 58 at 11-12) has been resolved to Plaintiff’s satisfaction and no
longer needs to be addressed by the Court.

                                                      Respectfully submitted,

Dated: September 11, 2020                             BOLT KEENLEY KIM LLP

                                                 By: /s/ James P. Keenley
                                                    James P. Keenley
                                                    Attorneys for Plaintiff




CASE NO. 3:17-cv-01336                            2                               NOTICE RE PLAINTIFF’S
                                                                       SUPPLEMENTAL BRIEF IN SUPPORT OF
                                                                            MOTION FOR ATTORNEY’S FEES
